Case 1:18-cv-02435 Document 1-4 Filed 10/24/18 Page 1 of 8




        EXHIBIT D
                Case 1:18-cv-02435 Document 1-4 Filed 10/24/18 Page 2 of 8

                                                                                                                  KCM1/12/2018




  FDIC
  Federal Deposit Insurance Corporation                            Division of Risk Management Supervision
                                                                                    Kansas City Regional Office
  1100 Walnut Street, Suite 2100
  Kansas City, Missouri 84106                                                                    (816)234-8000




                                                      January 12, 2018


Mr. W. Phillip Klinkhardt, Jr.
Consultant
12904 Crystal Avenue
Grandview, Missouri 64030

Subject:         Notice of Change in Control (Notice)
                 Ms. Justine Hurry
                 The Bank of Orrick, Orrick, Missouri

Dear Mr. Klinkhardt:

The Kansas City Regional Office of the FDIC is returning the Notice that we received on December 22,
2017. The Notice is incomplete and insufficient for the FDIC's consideration. Pursuant to 12 U.S.C.
§1817(j), a Notice shall contain, among other things:

   •    The identity, personal history, business background and history of each person by whom, or on
        whose behalf the acquisition is to be made, including material business activities and affiliations;
        A statement of the assets and liabilities of each person by whom or on whose behalf the
        acquisition is to be made, together with related statements or income and source and applications
        of funds, all prepared in accordance with generally accepted accounting principles;
   •    The terms and conditions of the proposed acquisition;
   •    The identity, source, and amount of funds to be used in making the acquisition, and if any of
        these funds are to be borrowed or otherwise obtained, a description of the transaction, the names
        of the parties to the transaction, and any arrangements, agreements, or understandings with such
        persons;
   •    Any plans which an acquiring party may have to make a major change in its business or
        management; and,
   •    Any additional relevant information as the appropriate Federal banking agency (the FDIC in this
        matter) may specifically request.

The FDIC may disapprove a Notice, if among other things, the acquirer neglects, fails, or refuses to
ftunish to the FDIC all information required by the FDIC. (n. usc.. um 00)(0
The Kansas City Regional Office has provided you on numerous occasions, both verbally and in writing,
the information that is necessary for the Notice to be considered complete. A "pm-filing" meeting was
held with Ms. Justine Hurry, the proposed acquirer of the Bunk, and you on October 10, 2017. During
the meeting we discussed the application process, outlined the statutory factors, and provided initial
feedback on a Notice that you were preparing.
              Case 1:18-cv-02435 Document 1-4 Filed 10/24/18 Page 3 of 8




On November 29, 2017, we received a Notice from you and later returned it because the information
was incomplete and inadequate. We detailed the items needed. to evaluate the proposal, if the proponent
elected to resubmit the Notice, in a letter dated December 8, 2017.

On December 22, 2017, we received your latest Notice. Many of the items we outlined in our December
8, 2017, letter remain unaddressed or lack sufficient information and explanation. As a result, your
latest Notice is incomplete and we are unable to process it as submitted. Therefore, we are returning
those documents to you again.

If Ms. Flurry resubmits the Notice, it must be complete and accurate. In particular, we will need
additional information to evaluate the proposal adequately. Notably, many of these items were
identified and discussed during the pre-filing meeting and expressly outlined in our letter dated
December 8, 2017, responding to the initial filing. Nevertheless, additional detail is provided below to
further clarify incomplete items. The indicated items are listed in the order which they arise in the
respective documents,

FDIC Response Letter

Your attachment entitled FDIC _Response 'Atte •                  dated December 21, 2017, states the only
major change in the Notice is the removal of the                equity injection. The Response further
states that Ms. Flurry intends to flunl all or a portion o tie equity injection, but "there is no assurance as
to when or on what        s the bank will offer shares of common stock."

"the lack of assurance regarding an equity injection suggests a significant change in the expressed
business plan. The need for an equity injection to grow and bolster earnings is reiterated throughout the
Notice. For example, in the October 29, 2017, letter from Ms. Hurry's attorney (attachment with the
Notice), it stales, "the bank is unprofitable and in need of capital in order to succeed." However, the
financial statement provided indicates Ms. Hurry does not have the financial wherewithal to inject
additional equity. Nonetheless, the three-year plan and financial projections submitted were not revised
and include a `injection             immediately following the change in control. Please address the
capital injection discrepancy, whether Ms. Hurry intends to make a significant capital injection, and
identify the source of any injections.

Interagency Notice eiChange in Control
The initial requested item is detailed below and followed by the response you provided. Further
clarification of the missing information is also included in the sub-bullets.

•   The response to question 7 indicates that total purchase price is a             however, the source of
    funds remains unidentified.

           o The SunTrust bank statement provided with your Response reports a balance of
                          however, the statement lacks any personally identifiable information to
             conclu e t refund's are, in fact, Ms. hurry's. Please provide adequate proof of available
             Rinds that clearly states the account owner and describes the source of cash.

           o In addition, Exhibit A attached to your Response includes a letter from Mr, Richard M.
             Nummi, Managing Partner of Nummi & Associates, which states, in part, "Mr. and Mrs.
              Case 1:18-cv-02435 Document 1-4 Filed 10/24/18 Page 4 of 8




               Hurry maintain a trust balance ofIMM"            That does not provide any information
               regarding Ms. Hurry's right and access to the trust funds. Please provide the related trust
               documents, and an explanation of Ms. Hurry's right and access to the trust funds.

•   The response to question 11(d) indicates an equity offering will be held. Your Response confirmed
    that the proposed board will change the number of shares to comply with the bank's articles of
    incorporation and bylaws. It was also noted that a market valuation will be completed prior to the
    new offering. Please provide an anticipated timeline for this process as projections indicate an
    equity injection in the third quarter of 2018.

•   Your response to question 12 states Ms. Hurry intends to be a "passive investor referring depositors
    and borrowers." Furthermore, your December 4, 2017, email to our office states, in part, Ms. Hurry
    defines passivity as a limited degree of involvement. We requested you expand on what Ms. Flurry's
    role will be (e.g. attending monthly committee meetings, board meetings, annual shareholder
    meetings, etc.).

           o Your Response states Ms. Hurry will view this investment similar to all of her
             investments; however, it is unclear how those investments are directed (e.g. trust
             documentation and extent of Mr. Hurry's inyolvem_ent). Please expand on Ms. Hurry's
             role.

           o The information provided about Ms. Hurry's business experience is conflicting. When
             addressing her business experience in the response, Ms. Hurry states that she is an
             indirect owner of two profitable and successful brokerage firms. However, in other
             sections of the Notice, Ms. Hurry states she has no operational or supervisory oversight
             of the same said firms despite serving as a director. Please address Ms. Hurry's
             relationship with the associated businesses, including an explanation of her direct or
             indirect ownership and her roles therein.

Interagency Biographical and Financial Report (IBFIQ

•   Your response to question 2 states Ms. Hurry is an owner of Investment Services Holdings Corp.,
    Stateline, Nevada. However, in response to question 4, Ms. Hurry states she does not own any of the
    investments listed below, which includes Investment Services Holding Corp. This entity is also
    identified as the sole source of income for Ms. Hurry. The Nevada Secretary of State database
    reflects Mr. John Hurry as the.President, Secretary, Treasurer, and Director with no reference to Ms.
    Hurry. Please clarify if the source of income is to Ms. Flurry or the Hurry Family Trust. Also,
    please explain Ms. Hurry's role with Investment Services Holding Corp., including an explanation of
    her direct or indirect ownership.

•   As noted above, Ms. Hurry's ownership of any associated business is relevant and material to her
    ownership and operation of the bank. Please detail the ownership percentages of the businesses
    listed in response to question 4. The IBFR instructions define a principal shareholder or owner as a
    person who directly or indirectly owns, controls, or holds (either individually or as a member of a
    group) the power to vote 10 percent or more of equity interest of an entity. Furthermore, the
    Business Plan included with the Notice states Ms. Hurry's associated business accounts will be
             Case 1:18-cv-02435 Document 1-4 Filed 10/24/18 Page 5 of 8




    moved to the subject institution.

           o Affiliate relationships and related interests of bank insiders are closely monitored and
             regulated. See, e.g., Sections 23A and 23B of the Federal Reserve Act, and Federal
             Reserve Regulation 0.

• Provide the corresponding trust documentation, referenced in the response to question 4, including
  controlling and beneficial interests, administrators, and trustees. The financial statement contains
  trust assets (at least BRICFM LLC-DBA Corner of Paradise and cash) and income derived from
  indirectly owned entities (at least Investment Services Holdings Corp). This documentation is
  pertinent to the assessment due to the closely related nature of the trust, business affiliations, and
  Ms. Hurry's financial capacity to complete the proposed transaction.

• The response to question 5(a)(4) notes Ms. Hurry previously expressed an interest in another
  institution. The related-business plan included an interest in broker-dealer transactions/clearings
  through deposit accounts and/or through the Deposit Trust Company (DTC) with former target
  institution(s) as a participating member. Please address if similar activities are in Ms. Hurry's long-
  term plans for The Bank of Orrick.

       o The Response indicates the bank/management have no immediate plans to apply for the
         D'I'C. It is not unreasonable to conclude that Ms. Hurry has an interest in conducting broker-
         dealer transactions/clearings. Accordingly, please address Ms. Hurry's long-term vision of
         the bank's activities and footprint as the proposed principal shareholder. Please provide Ms.
         Flurry's response to this item.

• The response to question 6, in part, states, "The Flurrys have a history of making financial services
  firms successful. She, with her husband, is the indirect owner of two profitable securities
  broker/dealers...through irrevocable trusts." Furthermore, your Response states that Ms. Hurry
  would likely discuss her bank investment with Mr. Hurry as any married couple would. Please state
  what, if any, invo-Erement Mr. Hurry would have with the banktincluding any direct or indirect
  control over the institution. Additionally, clarify if the bank stock will be held in a trust account for
  Ms. Hurry, an               else will he a beneficiary of the trust.

• The response to question 6 also states Ms. Hurry will inject additional equity into the bank to support
   additional staff and complete the turnaround of the bank. As noted above, Ms. Flurry's financial
  •statement does not show the capacity to provide the equity injection referenced throughout the
  Notice. Please address this discrepancy.

• Because Ms. Flurry's financial statement inelkesjuintlateld assets (indicates at least real estate and
  cash balances), the certification needs to be signed by the other owner of the assets. This was
  previously discussed at the pre-filing meeting and detailed in our prior letter.

       o Your Response states that Ms. Hurry's financial statement was revised to reflect half of the
         value of the assets jointly held with Mr. Hurry (spouse). The Response further states Ms.
         Hurry maintains her independence and has sufficient liquid assets to meet her commitments.
             Case 1:18-cv-02435 Document 1-4 Filed 10/24/18 Page 6 of 8




       o The financial statement provided includes jointly held assets. Although the values have been
         reduced     alf in the subject Notice, because assets are jointly held the other owner of those
         asset          ign the certification section as instructed on the IBM form.

       o Although you have added a disclaimer to the financial statement, the statement should still be
         prepared in accordance with generally accepted accounting principles (GAAP), as mandated
         in 12 U.S.C. §1817(j)(6)(b). Please ensure ally future submissions are prepared in
         accordance with GAAP.

       o If the proponent elects to resubmit, the 1131712 should be signed and dated after reviewing (i.e.
         do not use the same certification dated November 12, 2017).

Business Plan and Financial Projections

• Page 3 of the Business Plan indicates there are two main strategies: (1) focusing on the current
  operating market, minimizing overhead and maximizing net income to share that income in the form
  of dividends with shareholders, and (2) look at expansion opportunities. We requested you provide
  additional detail regarding "intermediate-term" expansion opportunities, including potential
  geographic markets and facilities (e.g. branches, loan production offices, etc.).

       o Your Response stated intermediate expansion plans include a branch in a growth area in the
         metropolitan area. Please identify the metropolitan area Ms. Hurry is considering.

■ Describe how existing staff would achieve and effectively oversee projected loan growth.

       o Your Response states the additional equity raises the legal lending limit to allow for larger
         loans. However, it is unclear if the additional equity is possible. Additionally, you note
         referrals are expected from the new members of the directorate; however, both individuals
         are also engaged by other institutions, which may limit leads. Please address if the
         anticipated growth is attainable without the l            injection prior to resubmitting.

•   Your Response confirmed the brokered dollar amounts detailed on the Budget Parameters are the
    anticipated volume of out-of-market, Hurry business-related deposits. Additionally, you noted the
    fee opportunities associated with new ownership were largely service charge fees and related
    revenue from higher loan commitment fees for lines of credit and bridge loans.

       o Please expand on the anticipated volume of deposits/transactions for the various Hurry
         business-related deposits.

       o Describe potential changes to the audit program to encompass affiliate relationships.

■ The Plan notes the drive-through branch facility will be closed, and on page 5 it states management
  will "write off $100,000 of the book value of the branch and selling it for another $100,000. After
  2019 we are projecting a savings of over $100,000 annually overhead and employee savings vs the
  costs of keeping the location open."
             Case 1:18-cv-02435 Document 1-4 Filed 10/24/18 Page 7 of 8




       o Please provide additional support for the basis of the proposed $100,000 write-down. Also,
         please ensure this write-down is included in the financial projections.

       o Your Response details the cost savings from the branch closure as requested (Exhibit B),
         which includes $49,000 related to employee costs. However, page 89 of the Business Plan
         states branch employees will be retained; therefore, it appears the cost savings are overstated.
         Please make adjustments as needed.

• The Business Plan also references products including mobile banking, bin.Payaemotesteposi t
  capture, online account opening and loan applications, and moneyjnadstijjp2eapent accounts
  Provide a detailed description of these products, how they will function, who will be responsible for
  ensuring compliance with the associated regulatory requirements, and the prior experience of the
  responsible individual(s) in managing these products.

       o Please describe the money market investment account.

       o Your Response indicates President Ayers h many years of experience with Fisery (vendor).
         PleaSe describe his expel.:

       o It appears President Ayers role is expanding with more out-of-office lending calls,
         overseeing BSA and AML compliance, and the above technology applications. Please detail
         all of President Ayers' anticipated duties.

• Financial projections reflect significant loan growth annually; however, the allowance for loan and
  lease losses (ALLL) only increases nominally. We requested that you provide support that the
  projected ALLL level is appropriately funded.

       o Your Response cites the bank's elevated ALLL level in relation 10 the peer group average as
         support for the nominal increase. However, loan portfolios vary considerably from bank-to-
         bank based on geographic location, types of loans, and management expertise. As a result of
         these variances, the peer group average in this particular category is less meaningful. Please
         provide additional support for the ALLL assumptions incorporated in the Business Plan for
         The Bank of Orrick.

• Explain the increase in premises and fixed assets in the 2020 forecast.

       o The Response states that the bank will be remodeled to improve efficiencies; however, it
         does not detail the projected increase in fixed assets of $425,000. Please describe anticipated
         changes (beyond cash recyclers) and discuss the anticipated accounting for the transaction.

• Revise financial assumptions and projections where appropriate to be consistent with your responses
  to the above information.

       o You did not make any revisions to the financial projections. Please revise projections to
         address the inconsistencies noted above including the equity injection, employee cost
         savings, and potentially the ALLL.
               Case 1:18-cv-02435 Document 1-4 Filed 10/24/18 Page 8 of 8




       o The lower tax rate does not need to be revised as the new tax bill was signed; however, the
         impact of die lower tax rate to the deferred tax asset (DTA) should be incorporated in the
         projections, if you elect to resubmit the Notice.

       o Revisit the Tier 1 Leverage Capital projections over the next three years, and confirm that the
         calculations and terminology are consistent with the capital ratios required under Part 324 of
         the FDIC's Rules and Regulations, if any adjustments are needed following the DTA
         assessment.

If the proponent intends to resubmit, please publish again and provide an affidavit of publication as it
becomes available.

The statutory factors required to be favorably resolved for this Notice include assessing the proponent's
competence, experience and integrity. Failure to provide missing information needed to adequately
evaluate the proposal does not reflect favorably on the proponent. Please ensure any future filings
provide adequate information to evaluate the proposal.

You may direct any questions to Case Manager Hilary L. Hoskins, Assistant Regional Director Richard
E. Allen or me at (816) 234-8000.

                                                     Sincerely,




                                                     Deputy Regional Director


Enclosures •

Cc: Jeff Maassen, Missouri Division of Finance, Jefferson City, Missouri
   Justine Hurry, Phoenix, Arizona
   David Baris, Washington, D.C.
   Board of Directors, The Bank of Orrick, Orrick, Missouri
